          Case 2:17-cv-01809-TSZ Document 46 Filed 09/30/19 Page 1 of 4


 1                                                         The Honorable Thomas S. Zilly

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                         WESTERN DISTRICT OF WASHINGTON

10                                     AT SEATTLE

11

12 SECURITIES AND EXCHANGE COMMISSION,              Case No. 2:17-cv-1809

13                Plaintiff,
                                                    FURTHER JOINT
14         vs.                                      STATUS REPORT

15 DONALD E. MacCORD, JR.,
   SHANNON D. DOYLE, and
16 DIGI OUTDOOR MEDIA, INC.

17                Defendants.

18

19
20

21

22

23

24

25

26

27

28
     FURTHER JOINT STATUS REPORT                      SECURITIES AND EXCHANGE COMMISSION
     SEC V. MACCORD, ET AL.                              44 MONTGOMERY STREET, SUITE 2800
     CASE NO. 2:17-CV-1809                          SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
            Case 2:17-cv-01809-TSZ Document 46 Filed 09/30/19 Page 2 of 4


 1          Counsel for the Securities and Exchange Commission (the “Commission”), Mr. Doyle,
 2   and Digi Outdoor Media, Inc. met and conferred on September 26 and September 27, 2019. The
 3   conferring parties were unable to contact Mr. MacCord, who is currently serving time in federal
 4   prison, and thus the conferring parties submit the following Joint Status Report:
 5   1.     Defendants MacCord and Doyle Pleaded Guilty but Doyle Has Not Been Sentenced
 6          Mr. MacCord and Mr. Doyle entered guilty pleas in the related matter captioned United
 7   States v. Donald MacCord and Shannon Doyle, No. 17-cr-592-WHA (N.D. Cal. filed Nov. 28,
 8   2017) (the “Criminal Action”). The Court in the Criminal Action entered judgment against Mr.
 9   MacCord and ordered him to surrender on July 1, 2019 to begin serving a 30 month sentence.
10   The date for Mr. Doyle’s sentencing has been scheduled for November 19, 2019.
11   2.     Defendant MacCord is Currently Unrepresented
12          The Court granted a motion by Mr. MacCord’s former counsel to withdraw. See Minute
13   Order (ECF 37) (Feb. 14, 2019). To date, Mr. MacCord has not retained representation in this
14   matter. Counsel for the Commission will serve this status report on Mr. MacCord at the federal
15   prison in Montgomery, Alabama where he is serving his sentence.
16   3.     The Conferring Parties’ Joint Recommendation
17          The conferring parties agreed to discuss resolution of the Commission’s claims in light of
18   Mr. MacCord sentence and Mr. Doyle’s plea. The conferring parties further agreed the current
19   stay of discovery would be beneficial and conducive to a negotiated settlement among all parties.
20   Should negotiations not result in a resolution, the Commission would update the Court on the
21   effect of Mr. MacCord’s and Mr. Doyle’s pleas and the final judgments entered against them in
22   the Criminal Action.
23          The conferring parties therefore request that the Court extend the stay of discovery
24          ///
25          ///
26          ///
27

28

      FURTHER JOINT STATUS REPORT                                SECURITIES AND EXCHANGE COMMISSION
      SEC V. MACCORD, ET AL.                        -1-             44 MONTGOMERY STREET, SUITE 2800
      CASE NO. 2:17-CV-1809                                    SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
            Case 2:17-cv-01809-TSZ Document 46 Filed 09/30/19 Page 3 of 4


 1   through January 27, 2020, to allow time for the submission of a negotiated resolution.
 2   Dated: September 30, 2019             Respectfully submitted,
 3
                                            /s/ Susan F. LaMarca
 4                                         Susan F. LaMarca
                                           Conditionally Admitted Pursuant to LCR 83.1(c)(2)
 5                                         44 Montgomery Street, Suite 2800
 6                                         San Francisco, California 94104
                                           Telephone: (415) 705-2500
 7                                         Facsimile: (415) 705-2501
                                           E-mail: tashjianr@sec.gov
 8                                         Attorney for Plaintiff
                                           SECURITIES AND EXCHANGE COMMISSION
 9

10                                           /s/ Steven W. Fogg
11                                          /s/ Todd T. Williams
                                           Steven T. Fogg, WSBA No. 23528
12                                         Todd T. Williams, WSBA No. 45032
                                           CORR CRONIN MICHELSON BAUMGARDNER
13                                         FOGG & MOORE LLP
                                           1001 Fourth Avenue, Suite 3900
14
                                           Seattle, Washington 98154
15                                         Telephone: (206) 625-8600
                                           Facsimile: (206) 625-0900
16                                         E-mail: sfogg@corrcronin.com
                                           E-mail: twilliams@corrcronin.com
17                                         Attorneys for Defendant
18                                         SHANNON D. DOYLE

19
                                            /s/ Spencer Hall
20                                         Spencer Hall, WSBA No. 6162
                                           SPENCER HALL PLLC
21                                         316 Occidental Ave. S., Suite 500
                                           Seattle, Washington 98104
22
                                           Telephone: (206) 292-5900
23                                         E-mail: shall@sh-assoc.com
                                           Attorneys for Defendant
24                                         DIGI OUTDOOR MEDIA, INC.
25

26

27

28

      FURTHER JOINT STATUS REPORT                               SECURITIES AND EXCHANGE COMMISSION
      SEC V. MACCORD, ET AL.                       -2-             44 MONTGOMERY STREET, SUITE 2800
      CASE NO. 2:17-CV-1809                                   SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
            Case 2:17-cv-01809-TSZ Document 46 Filed 09/30/19 Page 4 of 4


 1                                            Certificate of Service
 2          I, Horace Austin, hereby certify that on September 30, 2019, I caused the foregoing
 3   document to be electronically filed with the Clerk of the Court using the CM/ECF system,
 4   which will send notification of the filing to all counsel of record.
 5          In addition, I caused the foregoing to be sent by mail, postage pre-paid, to the
 6   following:
 7
            Donald MacCord, Register Number: 48702-086
 8
            FPC Montgomery
 9          Federal Prison Camp
            Maxwell Air Force Base
10          Montgomery, Al 36112
11
     and I caused the foregoing to be sent by email to the following:
12
            Donald MacCord
13
            c/o Mark Goldrosen, Esq.
14          markgoldro@aol.com
            Counsel for Defendant
15          United States v. Donald MacCord and Shannon Doyle,
            No. 17-cr-592-WHA (N.D. Cal. filed Nov. 28, 2017)
16

17
     Dated: September 30, 2019                               /s/ Horace Austin
18                                                          Horace Austin
19

20

21

22

23

24

25

26

27

28

      FURTHER JOINT STATUS REPORT                                SECURITIES AND EXCHANGE COMMISSION
      SEC V. MACCORD, ET AL.                        -3-             44 MONTGOMERY STREET, SUITE 2800
      CASE NO. 2:17-CV-1809                                    SAN FRANCISCO, CA 94104 ǁ (415) 705-2500
